NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                     MAR 21 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 WILSON DANIEL CALDERON-                          No. 14-72050
 MORENO,
                                                  Agency No. A089-842-022
              Petitioner,

    v.                                            MEMORANDUM*

 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

         Wilson Daniel Calderon-Moreno, a native and citizen of Honduras, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, Silaya v. Mukasey, 524 F.3d

1066, 1070 (9th Cir. 2008), and we review de novo due process claims, Vilchez v.

Holder, 682 F.3d 1195, 1198 (9th Cir. 2012). We deny the petition for review.

      We reject Calderon-Moreno’s contention that the BIA erred in streamlining

his case because the BIA did not streamline his case. We also reject Calderon-

Moreno’s contention that the BIA failed to provide a reasoned explanation for its

decision. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to

establish a due process violation).

      Substantial evidence supports the agency’s determination that Calderon-

Moreno failed to establish that the Honduran government was or will be unable or

unwilling to protect him. See Castro-Martinez v. Holder, 674 F.3d 1073, 1081-82

(9th Cir. 2011). Thus, we deny the petition as to his asylum and withholding of

removal claims. See id. at 1082.

      Substantial evidence also supports the agency’s denial of CAT relief because

Calderon-Moreno failed to demonstrate it is more likely than not he would be

tortured at the instigation of or with the acquiescence of the Honduran government

if returned. See Silaya, 524 F.3d at 1073.

      PETITION FOR REVIEW DENIED.




                                         2                                  14-72050